Citation Nr: 0812316	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  99-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

Procedural history

The veteran served on active duty from November 1960 to 
September 1962.  He also had a period of active duty for 
training (ACDUTRA) from July 26, 1980 to August 10, 1980.

Service connection for heart disease was denied by the Board 
in decisions dated in December 1983 and December 1985.  

The veteran attempted to reopen his previously-denied claim 
of entitlement to service connection for heart disease in 
November 1998, which was denied in the above-referenced June 
1999 rating action.  The veteran appealed that decision to 
the Board.

The veteran presented personal testimony before one of the 
undersigned Veterans Law Judges at a Travel Board hearing 
which was conducted at the Montgomery RO in October 2000.  
The transcript of the hearing is associated with the 
veteran's claims folder.  The veteran presented for a video 
conference hearing with a Veterans Law Judge no longer 
employed at the Board in May 2003.  

This case is being decided by a panel of three Veterans Law 
Judges.  As noted above, one of the signatories to this 
decision was the presiding Veterans Law Judge at the 
veteran's October 2000 Travel Board hearing.  See 38 C.F.R. § 
19.3 (2007).

In a November 2003 panel determination, the Board reopened 
the previously-denied claim of entitlement to service 
connection for heart disease but remanded the claim for 
additional evidentiary and procedural development.  Such was 
accomplished, and in November 2006 the RO issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim.

In March 2007, the veteran requested an additional hearing 
with the Board, which was denied in July 2007 for lack of 
good cause.  38 C.F.R. § 20.1304 (2007).

In October 2007, the Board requested that an independent 
medical expert (IME) provide a medical opinion on an 
unresolved and complex medical matter in the case.  See 
38 U.S.C.A. § 7109 (West 2002).  In January 2008, the Board 
received the requested IME opinion, which will be discussed 
below.  

Issue not on appeal

In a March 2006 statement, the veteran indicated that he no 
longer wished to pursue his appeal as to the issue of 
entitlement to service connection for type II diabetes 
mellitus.  That issue, accordingly, is no longer in appellate 
status.  See 38 C.F.R. 
§ 20.204 (2007).


FINDING OF FACT

The competent medical evidence of record indicates that a 
relationship exists between the veteran's current heart 
disease and his ACDUTRA in 1980.


CONCLUSION OF LAW

Service connection for heart disease is warranted.  38 
U.S.C.A. §§ 101(24), 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for heart disease. 

In the interest of clarity, the Board will address the 
relevant law and regulations and their application to the 
facts and evidence.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in November 2003.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to ensure proper 
notification pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA); obtain additional records from the veteran's 
period of service and the Social Security Administration 
(SSA); and obtain a VA medical nexus opinion.  The AOJ was 
then to readjudicate the claim.  

The veteran was sent a VCAA letter in April 2004.  Additional 
service records and the veteran's SSA records were 
subsequently associated with the claims folder, and the 
veteran was afforded a VA medical nexus opinion in July 2004.  
Thereafter, the RO readjudicated the claim in the November 
2006 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
Any potential error on the part of VA in complying with the 
November 2003 remand instructions has essentially been 
rendered moot by the Board's grant of the claim.  Cf. 
38 C.F.R. § 20.1102 (2007).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
claim in April 2004.  The letters appear to be adequate.  The 
Board need not, however, discuss in detail the sufficiency of 
the VCAA notice letter or VA's development of the claim in 
light of the fact that the Board is awarding the benefit 
sought on appeal.  As with the Stegall discussion above, any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the claim.  Cf. 38 C.F.R. § 20.1102 
(2007).

The Board also notes the veteran has not been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  As discussed in detail below, the 
Board is granting the veteran's claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The Board is confident that if 
required, the veteran will be afforded appropriate notice 
needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, to include active duty for training. 
38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

"Active military service" is defined, in part, as active 
duty and any period of active duty for training (ACDUTRA).  
See 38 U.S.C.A. § 101(24) (West 2002); see also Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease. Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

In essence, the veteran contends either that he experienced a 
heart attack while on ACDUTRA or in the alternative that he 
had heart disease which pre-existed his period of ACDUTRA and 
was aggravated therein.  

There are numerous diagnoses of current heart disease of 
record.  The question before the Board is the relationship, 
if any between this heart disease and a period of ACDUTRA 
during the summer of 1980.

Service records dated in August 1980 show the veteran was 
hospitalized due to chest pains.  A heart attack was ruled 
out; the veteran's chest pain was considered to be gastric in 
origin.  

A November 1980 Line Of Duty Investigation Report indicated 
that the veteran had pre-existing hypertension.  A July 1981 
National Guard periodic physical examination, however, did 
not refer to hypertension or heart disease, including the 
alleged myocardial infarction in July 1980.    

The veteran had a well documented heart attack in 1982, after 
he left the National Guard, with a subsequent history of 
cardiovascular disease.  

There are a number of medical opinions in the file.  A letter 
dated in June 2005 from J.V.M, M.D. in essence stated that 
cardiovascular disease was misdiagnosed during ACDUTRA as 
gastrointestinal problems.  A December 2004 statement from 
J.H., M.D., was to the effect that the veteran's chest pain 
during ACDUTRA was due to unstable angina which was 
misdiagnosed as gastritis.  Dr. J.H. stated that the veteran 
"clearly had CAD prior to military service but the first 
manifestation was probably [on ACDUTRA] in 1980."    

Also of record was a report of a VA medical reviewer dated in 
June  2004.  That opinion appears to stand for the 
proposition that the veteran's heart disease was first 
manifested during ACDUTRA, but that military service did not 
aggravate the disease process. 
 
In order to solve the complex medical question as to whether 
heart disease began during ACDUTRA, or pre-existed ACDUTRA 
and was aggravated therein, or did not begin until after 
service, the Board sought an IME opinion.  See 38 U.S.C.A. 
§ 7109 (West 2002).  

L.S., M.D., Director of the Clinical Cardiac 
Electrophysiology Fellowship at a university hospital and 
Associate Professor of Internal Medicine at a medical school, 
reviewed the entirety of the veteran's claims folder, 
including his service medical records.  According to Dr. 
L.S.'s January 2008 opinion, the veteran's heart problems 
pre-existed his period of ACDUTRA and were aggravated 
therein:

I do believe that the veteran as likely as not had 
pre-existing cardiovascular disease, which was 
aggravated by his training.  He presented with chest 
pain consistent with unstable angina, which is part 
of the acute coronary syndrome in which there is no 
biomarker evidence of a myocardial infarction.  He 
had chest pain after exertion, and he had a previous 
history of exercise-induced chest pain.  He was not 
used to the vigorous exercise (4-mile run).  
Although he had a normal exercise treadmill stress 
test prior to discharge from the hospital, this does 
not preclude the presence of cardiovascular disease.  
It is well-established that the overall sensitivity 
of exercise ECG testing is about 70 percent.  In 
other words, about 30 percent of individuals who 
truly do have angiographic evidence [of] coronary 
artery disease will have a "negative" stress test 
. . . . 

In summary, I believe that these medical records 
support a diagnosis of cardiovascular disease which 
pre-existed the ACDUTRA and was subsequently 
aggravated by the training.

There are other medical opinions of record in favor of the 
veteran's claim.  See, e.g., the June  2005 statement from 
J.V.M., M.D. referenced above, as well as a March 1984 
statement from J.H.H., Jr., M.D.  After reviewing this 
medical evidence and particularly the January 2008 expert 
medical opinion, the Board finds that the competent medical 
evidence of record is at least in equipoise as to the crucial 
medical question as to whether the veteran's heart problems 
are related to his active service.  

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for heart disease is 
warranted, based on medical evidence which indicates that 
pre-existing heart disease was aggravated during ACDUTRA.  
The benefit sought on appeal is therefore granted.


ORDER

Service connection for heart disease is granted.



			
	ROBERT E. SULLIVAN	THOMAS J. DANNAHER
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



_____________________________________
BARRY F. BOHAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


